Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 28, 2014

                                     No. 04-14-00561-CV

                                 Noe GARCIA and Iris Garcia,
                                        Appellant

                                               v.

                                       Gloria GARCIA,
                                           Appellee

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-12-335
                         Honorable Ana Lisa Garza, Judge Presiding

                                        ORDER
        The district clerk of Duval County has filed a written request for an exemption from the
mandatory e-filing requirement established by Texas Appellate Procedure Rule 9.2(c), stating
that the county has not yet completed its e-filing system. The request is GRANTED for purposes
of this appeal only. See TEX. R. APP. P. 9.2(c)(3). The clerk’s record submitted to this court in
paper is deemed filed as of this date. The reporter’s record has already been filed. Accordingly,
the appellant’s brief is due thirty (30) days after the date of this order.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court